Title: To George Washington from Battaile Muse, 31 July 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Berkeley C[oun]ty July 31st 1786

your Favour dated the 25th of Instant I this moment received—It’s out of my Power To Furnish you with the Seed wheat in Time as the wet seasons will not give me Time To get out wheat for my own Seeding—besides if I had the wheat now out, I could not get it down for the want of waggons unless I give £4 a Tripp the price will not afford that deduction of waggonage—If your own wheat is but midling it’s better To sow it as the wheat in Genl this year is Very Fowl—unless you can get from a neit Farmer—was I To send any it should be good—but it’s out of my Power without Ingureing my Imployers—I expect To be at Alexandria next month if so, I shall call on you—I have not received one shillings since my last Letter wherein I enclosed and order on Colo. Gilpin for £50. I am sir Your Very Humble Servt

Battaile Muse

